Citation Nr: 0328705	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-17 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a disability of the 
lower back to include herniated disc(s).


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to May 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in November 2001, wherein entitlement to service 
connection for a disability of the lower back to include a 
herniated disc was denied.           

REMAND

Upon review of the record in this case, the Board notes that 
the veteran worked in  inventory management in the Air Force.  
See Form DD-214.  Service medical records show that, upon 
enlistment in July 1973, the veteran denied "recurrent back 
pain."  His enlistment examination dated in July 1973 noted 
a clinical finding of "normal" for the spine and 
musculoskeletal system.  A treatment note dated in June 1974 
is the first evidence in the service medical records 
indicating that the veteran had low back pain.  Thereafter, 
he was treated for back pain and/or spasms numerous times 
until late in 1975.  He also reported back strain allegedly 
due to lifting boxes on two different occasions, in April 
1975 and August 1975.  Physical Profile Serial Reports dated 
in April 1975 and August 1975 indicate that the veteran was 
advised not to lift anything weighing more than ten pounds.  
Upon separation in April 1976, the veteran reported having, 
or having had, "recurrent back pain."  The separation 
examination dated in April 1976 provides a history of 
"[b]ack pain in 1975 due to lifting objects in warehouse," 
without a specific diagnosis related to the lower back.     

The Board further notes that a treatment note dated in April 
1975 indicates that the veteran reported a three year history 
of back problems.  This history could indicate that, 
notwithstanding the evidence of in-service treatment 
discussed above, the veteran's back problems first began some 
time before service.  

As for post-service records, the Board notes that, in 1992, 
the veteran was seen by a private physician for back pain.  
In late 1997, he admitted to a private physician that he had 
lifted objects ("stock work") on a job.  Later, he was 
treated at VA medical facilities for back problems.  In 2002, 
a VA facility noted, among other things, findings consistent 
with osteoarthritis of the lumbar spine.  Nothing in the 
post-service records links service to the disability now 
claimed.           

As reasons for denying service connection in this case, the 
RO stated in the rating decision dated in November 2001 that 
the veteran "failed to provide evidence of continued 
treatment for a back condition immediately after leaving 
service and the evidence reviewed failed to link [his] 
current back condition with the back pain the veteran had in 
1975."  While a time gap between separation and post-service 
treatment for the claimed disability in and of itself would 
not be dispositive on the issue of service connection, the 
Board agrees with the RO that some linkage - in the form of 
medical evidence - between a documented in-service event or 
injury as in this case and the disability now claimed is 
needed for the purposes of determining service connection.  

In light of the above considerations, and to ensure that VA 
has met its duty to assist the veteran in fully developing 
the facts pertinent to the claim, the case is REMANDED to the 
regional office (RO) for the following development:

1.  The RO shall schedule the veteran for 
a VA medical examination to obtain an 
opinion on the causal nexus, if any, 
between service and the disability now 
claimed.  The VA medical examiner should 
first be furnished with a complete copy 
of the veteran's claim folder.  

2.  The RO shall associate the 
examination report resulting from the 
medical examination ordered above with 
the veteran's claim folder, and provide 
the veteran a copy of such report.  

3.  Following the receipt by the RO of 
the medical examination report noted 
above, and after any action or actions 
required by the submittal of information 
or evidence by the veteran or expiration 
of the appropriate time for the veteran 
to furnish any such information or 
evidence, the RO should review all 
evidence associated with the claims 
folder subsequent to October 2002, when 
the Statement of the Case was issued.  If 
the decision remains in any manner 
adverse to the veteran, he should be 
furnished with a Supplemental Statement 
of the Case and with the appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence.  No 
inferences as to the ultimate disposition of this claim 
should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




